DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on May 24, 2022 and May 27, 2022 to the non-final Office action of January 25, 2022 is acknowledged.  The Office action on the currently pending claims 1-6, 8-12, and 14-17 follows.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 8, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US 20200076022), in view of Inoue (US 20170317377), in further view of Biskup (US 20160315304), and in further view of Tanaka (US 20160099458).
Regarding claim 1, Kawakami discloses (Figs.1-10):
A busbar (3) to which at least one fuse (3C) has been applied, comprising: a busbar body (3B) for electrically connecting cells (Fig.1: each of the batteries 1 will have at least one cell inside of it) of a plurality of batteries (1) (See Fig.10 to see busbar body 3B electrically connected cells of the plurality of batteries); the at least one fuse (3C) for electrically connecting power supplied from an outside ([0078]: power from the outside will go through the busbar body 3B and respective terminals 3Aa, 3Ab in order to charge the batteries 1 via an output terminal) through an independent connection part (3Aa) for each cell of each of the plurality of batteries (1) through the busbar body (3B), wherein the at least one fuse (3C) is formed on (See Fig.6) the busbar body (3B), wherein an electrical connection to each of the battery cells is independently and selectively cut off by a breakable part (See Figure Below) of the at least one fuse (3C) (See Fig.10: each battery 1, which will each have at least one cell, has a corresponding fuse 3C with a breakable part that will establish and/or break an independent and selective electrical connection with its respective battery 1), wherein the at least one fuse (3C) is formed on a resin part (8) as a metal thin film layer ([0052]: the busbar 3 is made out of a metal, which means that the at least one fuse 3C, which is a thin film layer, will also be made out of a metal, and thus defining a “metal thin film layer”) containing the breakable part having a different thickness than the busbar body (See Figure Below: the thickness of the breakable part is smaller than the thickness of the busbar body); the resin part (8) formed on at least a portion of the at least one fuse (3C) including the breakable part (See Fig.10 and [0009]: the resin part 8 covers the at least one fuse 3, and thus also the breakable part of the at least one fuse 3).

    PNG
    media_image1.png
    824
    877
    media_image1.png
    Greyscale

However, Kawakami does not disclose:
The resin part being made of a flame retardant material.
Inoue however teaches (Fig.4A):
The resin part (33) being made of a flame retardant material ([0095]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Inoue to modify the device of Kawakami such that the resin part is made of a flame retardant material, as claimed, in order to provide a resin part does not melt when the fuse blows as taught by Inoue ([0095]).
However, neither Kawakami nor Inoue teaches:
A curved connection part which connects the busbar body to a terminal, wherein the curved connection part is formed in a shape bent downward from the busbar body at a predetermined length.
Biskup however teaches (Figs.3-7):
A curved connection part (See Figure Below) which connects the busbar body (305) to a terminal (See Figure Below), wherein the curved connection part is formed in a shape bent downward (See Figure Below) from the busbar body (305) at a predetermined length.

    PNG
    media_image2.png
    367
    776
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Biskup to further modify the device of modified Kawakami such that it has a curved connection part that is bent downward from the busbar body at a predetermined length in order to connect the busbar body the a terminal, as claimed, in order to provide an improved busbar manufacturing process (i.e., an improved means of manufacturing the fuse while also providing an improved means of applying the resin part) as suggested by Biskup ([0005] and [0035]-[0037]).
However, none of Kawakami, Inoue, or Biskup explicitly teaches:
Wherein a thickness and number of branching bridges of the breakable part are adjusted.
Tanaka however teaches:
Wherein a thickness and a number of branching bridges of the fuse are adjusted ([0045]: the through-hole/through-holes define n-number of branching bridges in the fuse layer, which means the thickness and number of branching bridges are adjusted based on a predicted current/overcurrent level).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Tanaka such that a thickness and number of branching bridges of the breakable part of the at least one fuse are adjusted, as claimed, in order to ensure that the at least one fuse properly and accurately melts at a predicted overcurrent value as taught by Tanaka ([0045]).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 2, Kawakami does not disclose:
Wherein the at least one fuse is formed detachably on the busbar.
Inoue however presents another embodiment that teaches (Fig.7b):
See next page→
Wherein the at least one fuse (76-1 and/or 76-2) is formed detachably on the electrodes (25) (Fig.7b and [0120]-[0121]: the at least one fuse 76-1 and/or 76-2 are detachably attached on the electrodes via the welding/adhesion technique and/or the fixtures that hold them to the electrodes 25).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Inoue to further modify the device of modified Kawakami such that the at least one fuse is formed detachably on the busbar body, as claimed, in order to improve the usability of modified Kawakami (i.e., when a single fuse is blown, a user can simply replace the single fuse without having to replace the entire busbar, and thus also reduce the costs needed to service the busbar of Kawakami).
Regarding claim 3, Kawakami does not disclose:
Wherein the at least one fuse is fused on the busbar body.
Inoue however presents another embodiment that teaches (Fig.7b):
Wherein the at least one fuse (76-1 and/or 76-2) is fused on the electrodes (25) ([0120]: welding techniques are fusing techniques).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Inoue to further modify the device of Kawakami such that the at least one fuse is fused on the busbar body, as claimed, in order to provide a detachable fuse assembly that can improve the usability of Kawakami (i.e., when a single fuse is blown, a user can simply replace the single fuse without having to replace the entire busbar while also ensuring a secure mechanical and electrical connection between the components, and thus also reduce the costs needed to service the busbar of Kawakami).
Regarding claim 4, Examiner notes that the limitations as recited in claim 4 (e.g., “wherein the fusion is selected from ultrasonic wave, laser, heat lamination, and tox”) do not have actual patentable weight since the claims are product-by-process claims that do not affect the patentability of the product.  In product-by- process claims, “one a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is the patentability of the product claimed and not the recited process steps which must be established.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It should also be noted that a "[p]roduct-by-process claim, although recited subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976).  The presence of process limitations on product claims, which product does not otherwise patentability distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965).  

See next page→
In the instant case, Examiner emphasizes that the end product of Kawakami as modified by Inoue, Biskup, and Tanaka will have a removable fuse element that is fused to a busbar body, and thus teaching all of the required structural limitations.
Regarding claim 5, Kawakami does not disclose:
Wherein the at least one fuse is screw-coupled to the busbar body.
Inoue however presents another embodiment that teaches (Fig.7b):
Wherein the at least one fuse (76-1 and/or 76-2) is screw-coupled ([0121]) to electrodes (25).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Inoue to further modify the device of modified Kawakami such that the fuse is screw-coupled to the busbar body, as claimed, in order to improve the usability of modified Kawakami (i.e., when a single fuse is blown, a user can simply replace the single fuse without having to replace the entire busbar, and thus also reduce the costs needed to service the busbar of Kawakami).
Regarding claim 6, Examiner notes that the limitations as recited in claim 6 (e.g., “wherein the resin part is injection molded”) do not have actual patentable weight since the claims are product-by-process claims that do not affect the patentability of the product.  In product-by- process claims, “one a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is the patentability of the product claimed and not the recited process steps which must be established.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It should also be noted that a "[p]roduct-by-process claim, although recited subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976).  The presence of process limitations on product claims, which product does not otherwise patentability distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965).  
In the instant case, Examiner emphasizes that the end product of Kawakami as modified by Inoue, Biskup, and Tanaka will have a fire-resistant resin part that is molded (See [0015] of Kawakami) and attaches to a busbar that has at least one fuse, and thus teaching all of the required structural limitations.
Regarding claim 8, Kawakami further discloses:
Wherein the metal thin film layer (Fig.7, [0006] and [0052]: the at least one fuse 3C is made out of metal and will be made to be a thin film so that the at least one fuse 3C breaks properly during an overcurrent condition, and thus making the at least one fuse 3C a metal thin film layer) is formed inside or outside the resin part (8) (Fig.3: the at least one fuse 3C is formed outside the resin part 8).
See next page→
Regarding claim 11, Tanaka further teaches:
Wherein a thickness (t) of the at least one fuse is adjusted according to an ampere of a voltage ([0045]: the thickness of the fuse layer is dependent on the predicted excessive current amperage of a voltage).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Tanaka to further modify the device of modified Kawakami such that the thickness of the one fuse is adjusted according to an ampere of a voltage, as claimed, in order to further improve the usability of modified Kawakami since a user would be able to easily customize the at least one fuse so that it fuses at a user defined parameter (i.e., the device of Kawakami becomes much more customizable that can be adjusted based on the requirements of a user) as taught by Tanaka ([0045]).
Regarding claim 12, Kawakami further discloses:
Wherein the breakable part is divided into at least one (See Figure of Claim 1)1.
Regarding claim 14, the relied upon embodiment (referred to as “primary embodiment”) of Kawakami does not disclose:
Wherein the resin part is formed with a structural reinforcement part.
However, Kawakami presents another embodiment that teaches (Fig.12):
Wherein the resin part (8) is formed with a structural reinforcement part (8C and D) ([0076]: the soft layers 8C and projections 8D provide additional holding means to better hold/further reinforce and protect the fuse links 3C and terminals 3A from impact, and thus allowing the soft layers 8C and projections 8D to be reasonably be called a 'structural reinforcement part').
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the additional embodiment taught by Kawakami to further modify modified Kawakami such that the resin part has a structural reinforcement part, as claimed, in order to provide a resin part that can improve the impact resistance of the at least one fuse element as taught by Kawakami ([0076]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US 20200076022), Inoue (US 20170317377), Biskup (US 20160315304), and Tanaka (US 20160099458) as applied to claim 1 above, and further in view of Zhou (US 20120103930).
Regarding claim 9, modified Kawakami does not teach:
Wherein the at least one fuse is formed of a clad.
Zhou however teaches (Figs.1-7):
Wherein the at least one fuse (12) is formed of a clad ([0053], [0054], and [0084]: the fuse link 12 is a clad foil).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Zhou to further modify the device of modified Kawakami such that the at least one fuse is formed of a clad, as claimed, in order to provide a fuse structure that is more rigid and more resistant to shock and vibrational loads as suggested by Zhou ([0005]).
Regarding claim 10, Zhou further teaches:
See next page→
Wherein the clad ([0053], [0054], and [0084]: the fuse link 12 is a clad foil) comprises at least one of aluminum (4 or 14) and copper.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Zhou to further modify the device of modified Kawakami such that the clad comprises aluminum, as claimed, in order to achieve the improved fuse structure as discussed in claim 9 above.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US 20200076022), in view of Inoue (US 20170317377), in further view of Biskup (US 20160315304), and in further view of Jin (KR 20160071574) (of record, cited in the IDS, including the Original Document and Translation).
Regarding claim 15, Kawakami discloses (Figs.1-10):
A busbar (3) to which a resin part (8 and 3C) has been applied, comprising: a busbar body (3B) for electrically connecting cells (Fig.1: each of the batteries 1 will have at least one cell inside of it) of a plurality of batteries (1); the resin part (8 and 3C) comprising a resin (8) and at least one fuse (3C) for electrically connecting power supplied from an outside ([0078]: power from the outside will go through the busbar body 3B and respective terminals 3Aa, 3Ab via the at least one fuse 3C in order to charge the batteries 1) through an independent connection part (3Aa) for each cell of each of the plurality of batteries (1) through the busbar body (3B), wherein an electrical connection to each of the battery cells is independently and selectively cut off by a breakable part (See Figure of Claim 1) of the at least one fuse (3C) (See Fig.10: each battery 1, which will each have at least one cell, has a corresponding fuse 3C with a breakable part that will establish and/or break an independent and selective electrical connection with its respective battery 1), wherein the resin part (8 and 3C) is formed on at least a portion of the independent connection part (3Aa) (See Fig.7: each of the fusible portions 3C of the resin part 8,3C are formed on the top portion of each of the independent connection parts 3Aa), wherein the breakable part of the at least one fuse (3C) is coated by the resin (8) and is surrounded by (See Fig.10) the resin (8), wherein the breakable part of the at least one fuse (3C) is formed of a metal thin film layer ([0052]: the busbar 3 is made out of a metal, which means that the at least one fuse 3C, which is a thin film layer, that has the breakable part will also be made out of a metal, and thus defining a at least one fuse with a breakable part that is formed of a “metal thin film layer”) and has a different thickness than the busbar (See Figure of Claim 1: the thickness of the breakable part is smaller than the thickness of the busbar body).
However, Kawakami does not disclose:
A resin made of a flame retardant material.
 Inoue however teaches (Fig.4A):
A resin (33) made of a flame retardant material ([0095]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Inoue to modify the device of Kawakami such that the resin of the resin part that coats and surrounds the at least one fuse and breakable part is made of a flame retardant material, as claimed, in order to provide a resin part does not melt when the breakable part of the fuse blows as taught by Inoue ([0095]).
However, neither Kawakami nor Inoue teaches:
A curved connection part which connects the busbar body to a terminal, wherein the curved connection part is formed in a shape bent downward from the busbar body at a predetermined length.
Biskup however teaches (Figs.3-7):
A curved connection part (See Figure of Claim 1) which connects the busbar body (305) to a terminal (See Figure of Claim 1), wherein the curved connection part is formed in a shape bent downward (See Figure of Claim 1) from the busbar body (305) at a predetermined length.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Biskup to further modify the device of modified Kawakami such that it has a curved connection part that is bent downward from the busbar body at a predetermined length in order to connect the busbar body the a terminal, as claimed, in order to provide an improved busbar manufacturing process (i.e., an improved means of manufacturing the fuse while also providing an improved means of applying the resin part) as suggested by Biskup ([0005] and [0035]-[0037]).
However, none of Kawakami, Inoue, or Biskup teaches:
Wherein the breakable part of the at least one fuse comprises a plurality of branching bridges.
Jin however teaches (Figs.1-2):
Wherein the breakable part (See Pg.6, Par.4-5: the severed area of 140a and/or b defines the “breakable part”) of the at least one fuse (140) comprises a plurality of branching bridges (140a and 140b).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Jin to further modify the device of modified Kawakami such that that breakable part of the at least one fuse comprises a plurality of branching bridges, as claimed, in order to provide a fuse arrangement that shorten the melting time and thus improve the overall circuit protection capabilities as taught by Jin (See Pg.6, Par.3).
Regarding claim 16, Kawakami further discloses:
Wherein the metal thin film layer ([0052]: the busbar 3 is made out of a metal, which means that the at least one fuse 3C, which is a thin film layer, that has the breakable part will also be made out of a metal, and thus defining a at least one fuse with a breakable part that is formed of a “metal thin film layer”) is formed inside or outside the resin (8) (Fig.8: the at least one fuse 3C with its breakable part is formed inside the resin 8 of the resin part 8,3C).
Regarding claim 17, Kawakami further discloses:
Wherein the metal thin film layer ([0052]: the busbar 3 is made out of a metal, which means that the at least one fuse 3C, which is a thin film layer, that has the breakable part will also be made out of a metal, and thus defining a at least one fuse with a breakable part that is formed of a “metal thin film layer”) comprises at least one melting part (See Figure of Claim 1).

Response to Arguments

Applicant’s arguments filed on May 24, 2022 have been fully considered, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (See rejection above).
Regarding Applicant’s argument that none of the prior art references teach or suggest “the breakable part having a different thickness than the busbar body”, the Office notes that both the Kawakami reference and Biskup reference teach the aforementioned claim limitation.  As noted in the body of the rejection above, figure 8 of the Kawakami reference clearly shows the thickness of the breakable part of the fuse being less/different than a thickness of the busbar body.  Furthermore, figures 3-4 of the Biskup reference also shows the fuse element (307) (including the breakable part) having a thickness that is less/different than the busbar body (305).  For the reasons provided above, Applicant’s argument that none of the references teach “the breakable part having a different thickness than the busbar body” is believed to be in error.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10727019: a fuse with a plurality of branching bridges.
US 9196445: providing a fuse with a plurality of weak spots/branching bridges based on a desired current value.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN S SUL/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: even though the claim has the limitation “divided”, the scope of the claim still encompasses an embodiment in which the fuse only has one breakable part.